DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Removal of Allowable Subject Matter
Claims 2-4, 6, 11-12, 16-17, and 20-23 were previously noted as being allowable.  Allowance of all of these claims is withdrawn and they are rejected as detailed below.

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 3/9/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 7, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Gurumurthy et al. US 7,888,784.
Regarding claim 1, Gurumurthy (marked up copy of figure 5C below) teaches a wiring structure, comprising:

a lower conductive structure including at least one lower dielectric layer and at least one lower circuit layer in contact with the lower dielectric layer;
an intermediate layer 504 disposed between the upper conductive structure and the lower conductive structure and bonding the upper conductive structure and the lower conductive structure together; and
at least one through via 570 extending through the upper conductive structure, the intermediate layer and the lower conductive structure;
wherein the through via 570 extends through the upper conductive structure from a top surface of the upper conductive structure to a bottom surface of the upper conductive structure.

    PNG
    media_image1.png
    495
    891
    media_image1.png
    Greyscale


In re claim 5, Gurumurthy (see marked up figure 5C above) the lower conductive structure includes a plurality of stacked lower dielectric layers (column 5, lines 45-53 teaches 502 is a plurality of layers) including the lower dielectric layer, each of the lower dielectric layers defines a through hole 204, the intermediate layer 503 defines a through hole 204, the upper conductive structure includes a plurality of stacked upper dielectric layers (column 5, lines 45-53 teaches 502 is a plurality of layers) including the upper dielectric layer, each of the upper dielectric layers defines a through hole 204, and the through hole 204 of the intermediate layer 203, the through holes 204 of the 
Pertaining to claim 6, Gurumurthy (marked up figure 5C above), wherein the lower dielectric layer defines a first through hole 204 having a first size, the intermediate layer 504 defines a second through hole 204 having a second size, the upper dielectric layer defines a third through hole 204 having a third size, the through via 560 extends through the first through hole 204, the second through hole 204, and the third through hole 204, and the first size, the second size, and the third size are substantially equal to one another.
With respect to claim 7, Gurumurthy (figure 5C) teaches the through via is a monolithic structure.  It is one continuous structure and therefore considered monolithic.
As to claim 9, Gurumurthy (figure 5C) teaches a peripheral surface of the through via 570 is a continuous surface.
In re claim 10, Gurumurthy (figure 5C) teaches the intermediate layer 504 has a top surface and a bottom surface, and the entire top surface and the entire bottom surface of the intermediate layer are substantially flat.
Concerning claim 13, Gurumurthy (see marked up figure 5C below) teaches a line space of the lower circuit layer of the lower conductive structure is greater than a line space of the upper circuit layer of the upper conductive structure.

    PNG
    media_image2.png
    363
    863
    media_image2.png
    Greyscale

As to claim 14, Gurumurthy (figure 4) teaches a package structure, comprising: the wiring structure of claim 1; a semiconductor chip 104 electrically connected to the upper conductive structure; and a heat sink 496 covering the semiconductor chip 104, wherein the heat sink 496 is thermally connected to the through via 242 (through 240).
Claim(s) 15, 18, 19, 24, 25 and 26 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Gurumurthy et al. US 7,888,784.
Pertaining to claim 15, Gurumurthy (marked up figure 5C above) teaches a wiring structure, comprising:
a low-density stacked structure (the lower line space side detailed in claim 13 above wherein higher line space equals low density) including at least one dielectric layer 502 and at least one low-density circuit layer 510 in contact with the dielectric layer;

at least one through via 204 extending through the low-density stacked structure and the high-density stacked structure; and
an intermediate layer 504 disposed between the low-density stacked structure and the high- density stacked structure, wherein the through via 204 further extends through the intermediate layer 504.
In claim 18, Gurumurthy (see marked up figure 5C below) teaches the low-density circuit layer 510 of the low-density stacked structure (the lower line space side detailed in claim 13 above wherein higher line space equals low density) is electrically connected to the high-density circuit layer 510 of the high-density stacked structure (the upper line space side detailed in claim 13 above wherein smaller line space equals high density) by the through via 560.

    PNG
    media_image3.png
    439
    826
    media_image3.png
    Greyscale

Regarding claim 19, Gurumurthy (figure 5C) teaches a lateral surface of the low-density stacked structure is displaced from a lateral surface of the high-density stacked structure.  They are on opposite sides of the intermediate layer 504 therefore they are displaced from each other.
In claim 24, Gurumurthy (marked up figure 5C in claim 13 above teaches a top low-density circuit layer disposed on a top surface of the high-density stacked structure, wherein the top low-density circuit layer and the through via are formed integrally ) (column 6, lines 22-29).
With respect to claim 25, Gurumurthy (marked up figure 5C detailed in claim 13) teaches the through via 204 is disposed in a low-density region of the high-density stacked structure.  The location of the through via 204 is not near the low density region.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 1 above, and further in view of Kato et al., US 2011/0114372.

Kato (figure 5C) teaches the upper conductive structure (everything above core 30) includes inner via 62 tapers upwardly.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the tapered via of Kato in the invention of Gurumurthy because Kato teaches it improves connection reliability (the end of paragraph 0031).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 1 above.
Concerning claim 3, though Gurumurthy fails to teach a material of the upper dielectric layer of the upper conductive structure and a material of the intermediate layer are transparent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a transparent material in the invention of Gurumurthy because a transparent material, such as a glass, is commonly known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 1 above, and further in view of Ou et al., US 7,060,595.
In claim 8, Gurumurthy fails to teach the through via includes a conductive layer and an insulation material, the conductive layer defines a central hole, and the insulation material fills the central hole of the conductive layer.
Ou (figure 4B) teaches the through via 440 includes a conductive layer 450a/450b and an insulation material 480, the conductive layer 450a/450b defines a central hole 440, and the insulation material 480 fills the central hole 440 of the conductive layer 450a/450b.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the insulation layer of Ou in the invention of Gurumurthy because Ou the insulation layer would provide mechanical support, and/or electrical isolation, and/or environmental protection.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 1 above
Regarding claim 11, though Gurumurthy fails to teach the upper conductive structure includes a plurality of upper dielectric layers including the upper dielectric layer, a bonding force between two adjacent ones of the upper dielectric layers of the upper conductive structure is greater than a bonding force between a bottommost one 
With respect to claim 12, though Gurumurthy fails to teach the upper conductive structure includes a plurality of upper dielectric layers including the upper dielectric layer, a surface roughness of a boundary between two adjacent ones of the upper dielectric layers of the upper conductive structure is greater than a surface roughness of a boundary between a bottommost one of the upper dielectric layers of the upper conductive structure and the intermediate layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the roughness through routine experimentation (MPEP 2144.05). Finding the proper roughness would prevent delamination and peeling.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 15 above, and further in view of Takeuchi et al., US 2006/0289202.
As to claims 16 and 17, Gurumurthy fails to teach the high-density circuit layer of the high-density stacked structure includes one or more high-density traces (as noted in claim 13 above) and a ground plane (claim 16); and the low-density circuit layer of 
Takeuchi (paragraph 0021 & figure 2) teaches the high-density circuit layer of the high-density stacked structure and the low-density circuit layer of the low-density stacked structure includes one or more high-density traces 260 and a ground plane 255.  
The top and bottom stacked structures (separated by core 265) include circuit layers with traces 260 and ground planes 255, which when combined with Gurumurthy would have them being in high density and low density stacked structures.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 15 above.
In re claim 20, though Gurumurthy fails to teach the high-density stacked structure includes a fiducial mark, the low-density stacked structure includes a fiducial mark, and the fiducial mark of the high-density stacked structure is aligned with the fiducial mark of the low-density stacked structure, it would have been obvious to one of ordinary skill in the art at the time of the invention to use fiducial marks for alignment in the invention of Gurumurthy because fiducial marks for alignment are conventionally and commonly used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 15 above.
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, as applied to claim 15 above, and further in view of Suzuki et al., US 2007/0230146.
Pertaining to claim 23, Gurumurthy fails to teach the low-density circuit layer is a topmost low-density circuit layer of the low-density stacked structure, the high-density circuit layer is a bottommost high-density circuit layer of the high-density stacked structure, and the topmost low-density circuit layer of the low-density stacked structure and the bottommost high-density circuit layer of the high-density stacked structure are embedded in the intermediate layer.
Suzuki teaches the low-density circuit layer 13b is a topmost low-density circuit layer of the low-density stacked structure, the high-density circuit layer 11b is a bottommost high-density circuit layer of the high-density stacked structure, and the topmost low-density circuit layer 13b of the low-density stacked structure and 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the embedded circuit layers of Suzuki in the invention of Gurumurthy  because it is conventionally known and used in the art taught by Suzuki.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  By embedding the initial circuit layer the overall size is reduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	4/19/21